                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER GRANTING MOTION TO
                                   9
                                                                                           REMAND
                                  10    This Order Relates To:
                                        MDL Dkt. No. 6101
                                  11
                                        _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13           ECF No. 6101 is a motion to remand 22 cases to California state court. Volkswagen

                                  14   Group of America, Inc. (“VWGoA”) removed the cases to federal court based on federal-question

                                  15   jurisdiction.

                                  16           The complaints in these 22 cases are materially the same as complaints that the Court

                                  17   examined in a recent Order in which it held that it lacked federal-question jurisdiction. (See MDL

                                  18   Dkt. No. 5977, as amended by MDL Dkt. No. 5994.) The Court adopts the same reasoning here;

                                  19   it does not have federal-question jurisdiction over Plaintiffs’ cases. Because federal subject-matter

                                  20   jurisdiction is lacking, the Court GRANTS Plaintiffs’ motion to remand. The Clerk of the Court

                                  21   shall remand the 22 cases listed in the appendix to Plaintiffs’ motion (see MDL Dkt. No. 6101-2)

                                  22   to the state courts where they were filed.

                                  23           IT IS SO ORDERED.

                                  24   Dated: April 19, 2019

                                  25
                                                                                                    CHARLES R. BREYER
                                  26                                                                United States District Judge
                                  27

                                  28
